Memorandum. Order. of the Appellate Division affirmed, without costs.
It is not essential, as the Appellate Division stated, that punitive damages be allowed in a fraud case only where the acts had been aimed at the public generally. Nevertheless, the proof in this case does not establish such gross, wanton, or willful fraud or other morally culpable conduct to a degree sufficient to justify an award of punitive damages. At least the Appellate Division was entitled to so conclude. (See, generally, Walker v Sheldon, 10 NY2d 401, 404-405.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.